Corrected ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20 — 3(g)(4) and Rule 1:20 — 11, recommending that RICHARD L. GRUBER of NEWARK, NEW JERSEY who was admitted to the bar of this State in 1977, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that RICHARD L. GRUBER is temporarily suspended from the practice of law, effective immediately, and until the further Order of the Court; and it is further
*238ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RICHARD L. GRU-BER pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of the Court; and it is further
ORDERED that RICHARD L. GRUBER be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.